
	

113 SRES 439 ATS: Supporting the goals and ideals of National Safe Digging Month.
U.S. Senate
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 439
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2014
			Mr. Blumenthal (for himself, Mr. Rockefeller, Mr. Thune, and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National Safe Digging Month.
	
	
		Whereas each year, the underground utility infrastructure
			 of the United States, including pipelines, electric, gas,
			 telecommunications,
			 water, sewer, and cable television lines, is jeopardized by unintentional
			 damage caused by those who fail to have underground lines located prior to
			 digging;
		Whereas some utility lines are buried only a few inches
			 underground, making the lines easy to strike, even during shallow digging
			 projects;
		Whereas digging prior to locating underground utility
			 lines often results in unintended consequences, such as service
			 interruption,
			 environmental damage, personal injury, and even death;
		Whereas the month of April marks the beginning of the peak
			 period during which excavation projects are carried out around the United
			 States;
		Whereas in 2002, Congress required the Department of
			 Transportation and the Federal Communications Commission to establish a
			 3-digit, nationwide, toll-free number to be used by State One
			 Call systems to provide information on underground utility
			 lines;
		Whereas in 2005, the Federal Communications Commission
			 designated 811 as the nationwide One Call number
			 for homeowners and excavators to use to obtain information on underground
			 utility lines before conducting excavation activities;
		Whereas One Call has helped reduce the
			 number of digging damages caused by failure to call before digging from 48
			 percent in 2004 to 25 percent in 2012;
		Whereas the 1,600 members of the Common Ground Alliance,
			 who are dedicated to ensuring public safety, environmental protection, and
			 the
			 integrity of services, promote the national Call Before You Dig
			 campaign to increase public awareness about the importance of homeowners
			 and
			 excavators calling 811 to find out the exact location of underground
			 lines;
		Whereas the Pipeline Safety, Regulatory Certainty, and
			 Job Creation Act of 2011 affirmed and expanded the One Call
			 program by eliminating exemptions given to local and State government
			 agencies and their contractors on notifying One Call
			 centers before digging; and
		Whereas the Common Ground Alliance has designated April as
			 National Safe Digging Month to increase awareness of safe
			 digging practices across the United States and to celebrate the
			 anniversary of
			 811, the national Call Before You Dig number: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Safe Digging Month; and
			(2)encourages all
			 homeowners and excavators throughout the United States to call 811 before
			 digging.
			
